Citation Nr: 1044806	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-25 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for a left knee disorder.

2.  Whether new and material evidence has been received to reopen 
the claim of service connection for a right knee disorder. 

3.  Entitlement to service connection for a claimed bilateral 
ankle disorder.

4.  Entitlement to service connection for a claimed bilateral 
foot disorder.

5.  Entitlement to service connection for claimed hypertension.

6.  Entitlement to service connection for claimed erectile 
dysfunction.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty form October 1966 to August 
1968.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the RO.  

The issue of service connection for a bilateral knee disability 
was the subject of a prior final denial in August 2006.  Although 
the RO reopened the claim in the September 2007 decision and 
adjudicated the claim on the merits, the Board is required to 
determine whether new and material evidence has been presented 
when a claim has been previously disallowed based upon the same 
factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  For this reason, the Board has characterized the issue as 
set forth on the title page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been received 
to reopen a claim of service connection for a bilateral knee 
disability being remanded is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings of an ankle or foot disorder, hypertension or erectile 
dysfunction in service or for many years thereafter.

2.  The Veteran has not presented credible lay assertions 
sufficient to establish a continuity of symptomatology 
attributable to an ankle or foot disorder, hypertension or 
erectile dysfunction following his discharge from active duty.

3.  The Veteran currently is shown to have an ankle disorder that 
is due to any event or incident of his period of active service.

4.  The currently demonstrated right foot disorder is not shown 
to be due to an injury or other event or incident of the 
Veteran's period of active service.

5.  The currently demonstrated hypertension is not shown to be 
due to any event or incident of the Veteran's active service.

6.  The currently demonstrated erectile dysfunction is not shown 
to be related to the any event or incident of the Veteran's 
service.



CONCLUSIONS OF LAW

1.  The Veteran does not have a bilateral foot disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2010).

2.  The Veteran does not have a bilateral ankle disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2010).

3.  The Veteran's disability manifested by hypertension is not 
due to disease or injury that was incurred in or aggravated by 
active service; nor may any be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

4.  The Veteran's disability manifested by erectile dysfunction 
is not due to disease or injury that was incurred in or 
aggravated by active service; nor is it proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1111, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VCAA applies to the instant claims.  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).  

The December 2006 letter provided the Veteran with notice of VA's 
duties to notify and assist him in the development of his claims 
consistent with the law and regulations outlined hereinabove.  

In this regard, this letter informed him of the evidence and 
information necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of his 
claims for service connection, and the assistance that VA would 
provide to obtain information and evidence in support of his 
claims.  He was also given notice regarding disability ratings, 
and effective dates of awards.

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

The Veteran's service treatment records are associated with his 
claims file, and VA has obtained all pertinent/identified records 
that could be obtained.  

The Veteran was not afforded a VA examination in conjunction with 
his claims.  A medical examination is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but (a) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; (b) 
establishes that the Appellant suffered an event, injury, or 
disease in service; and (c) indicates that the claimed disability 
or symptoms may be associated with the established event, injury, 
or disease in service or with another service- connected 
disability.  See 38 C.F.R. § 3.159(c)(4) (2010).

However, there is no competent evidence sufficient to causally 
link any of the claimed disability to the Veteran's period of 
service.  

The medical records are silent for complaints or findings 
referable to an ankle or right foot disorder, hypertension or 
erectile dysfunction until many years after service.  While foot 
complaints were reported in service, there is no evidence of a 
current left foot disorder.

Thus, there is sufficient competent medical evidence on file for 
the Board to make a decision on the claims.

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


Legal Criteria

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Also, certain chronic diseases, such as hypertension, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. § 
3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

Briefly, the threshold legal requirements for a successful 
secondary service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; (2) 
a disability which is service- connected; and (3) competent 
evidence of a nexus between the two.

Lay evidence can also be competent and sufficient evidence of a 
diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).




Analysis

A.  Ankles

The Veteran asserts that his current bilateral ankle disorders 
are related to his service.  

With respect to lay evidence, the Board has an obligation to 
determine both the competency and credibility of a layperson.  
Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that 
"[o]nce evidence is determined to be competent, the Board must 
determine whether such evidence is also credible).

The Veteran, and any lay person, can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In the present case, the Veteran reports sustaining ankle 
injuries over a period of years while on jump status.  He reports 
having pain, swelling, and stiffness in his ankles with limited 
motion and degenerative joint disease.  

While he is competent to discuss his symptoms and injuries in 
service, the Board does not find his lay statement are not 
credible because they are inconsistent with earlier information 
provided by him during service and thereafter.

The Veteran's DD Form 214 shows that his military occupational 
specialty (MOS) was heavy vehicle driver and his education and 
training does not reflect any paratrooper activity.  Thus, there 
is competent and credible evidence in the form of service 
documentation that does not show he engaged in parachute jumping.

His service treatment records are also silent for complaints, 
findings, or diagnoses pertaining to either ankle.  Moreover, he 
has not identified any postservice ankle treatment.  

The private treatment records dating from 2003 to 2005 do not 
contain any evidence referable to ankle complaints or findings.  
The VA treatment records from 2004 to 2008 are also silent for 
ankle complaint, findings or diagnoses.  

The only evidence suggesting the presence of a current disability 
does not identify any specific ankle pathology.  A May 2010 
statement from Dr. JL notes the Veteran had severe ankle pain, 
but did not provide a diagnosis or suggest that the Veteran's 
current ankle symptoms were in any way related to the Veteran's 
service.  Notably, this evidence received more than 30 years 
after he separated from service.

The fact that an ankle disorder is not shown in post-service 
treatment records until many years after separation from service 
is a factor that weighs against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Based on this record, the Veteran is not shown to have a current 
disability of either ankle that can be attributed to an injury or 
other event of his service. 

Under the circumstances, service connection for a bilateral ankle 
disability is denied.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


B.  Feet

The Veteran also asserts that his bilateral foot disability is 
related to his service.

A June 1967 service treatment record shows that the Veteran 
injured his left foot while playing basketball.  An X-ray study 
of his foot was negative.  No further complaints or findings were 
noted during service.  On separation examination, there were no 
complaints or findings pertaining to his feet.

The postservice medical records are private treatment records 
dating from 2003 to 2005 and VA treatment records dating from 
2004 to 2008; none of these records relate the Veteran's feet.  

A May 2010 letter from Dr. J. L lists several disorders and 
symptoms, but there is nothing referable to the Veteran's feet.  
Moreover, the Veteran has not identified or submitted any 
evidence to support his claim.

Based on the record, there is no evidence that the Veteran 
currently has a disability of either foot that can be attributed 
to an injury or other event of the his active service.  

Accordingly, in the absence of a proof of present disability, 
there can be no valid claim for service connection.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (noting that service connection may not be 
granted unless a current disability exists).

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


C.  Hypertension

The Veteran asserts that his current hypertension is related to 
his period of service.

His service treatment records show blood pressure readings on 
pre-induction examination and on separation examination were 
138/84 and 124/74, respectively.

The private medical and VA treatment records dating from 2003 to 
2008 do show that the Veteran currently has a diagnosis of 
hypertension.  

A March 2006 statement from Dr. J. L. notes that the Veteran has 
hypertension.

While hypertension may be service connected on a presumptive 
basis (as a chronic disease under 38 U.S.C.A. § 1112) if 
manifested to a compensable degree in the first postservice year, 
such does not apply in the instant case since hypertension was 
not shown until many years after service.

There is no competent or credible evidence that would serve to 
link the Veteran's current disability is related to any event or 
incident of his period of active service.

The Veteran's lay assertions regarding the etiology of the 
claimed hypertension are not competent evidence to establish 
service connection.

Lay evidence is competent and sufficient to establish a diagnosis 
of a condition only where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In this case, the Veteran's assertions of having 
neurological problems since service may be competent.  See id.; 
Layno v. Brown, 6 Vet. App. 465, 469 (1994). See also 38 C.F.R. § 
3.159(a)(2).

The Veteran is not shown to have the requisite medical training 
or expertise to render such an opinion.  See Jandreau, 492 F.3d 
1372; Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).

The Board also observes that decades passed between the time the 
Veteran separated from service and his hypertension was noted.  
The passage of many years between separation from active service 
and the objective documentation of a claimed disability is a 
factor that weighs against a claim for service connection.  See 
Maxson, supra.

Based on the record, a preponderance of the evidence is against a 
finding that the Veteran's current hypertension is related to his 
service, the benefit-of-the-doubt doctrine is not applicable, and 
the claim is denied.


D.  Erectile Dysfunction

The Veteran asserts in this case that his erectile dysfunction is 
secondary to hypertension.

Because the decision above denies service connection for 
hypertension, a threshold legal requirement for establishing 
secondary service connection is not met.  

Accordingly, the claim of service connection for erectile 
dysfunction as secondary to hypertension is legally insufficient, 
and must be denied as lacking legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

The Board also considered whether service connection is warranted 
on a direct basis, but finds there is no evidence that supports 
this theory of entitlement.  

The service treatment records are silent for complaints, findings 
or a diagnosis of erectile dysfunction.

The private treatment records dated from 2003 to 2005 note 
treatment for erectile dysfunction; however, there is no 
suggestion that his erectile dysfunction is related to his 
service.

The long passage of time between service and documentation of the 
erectile dysfunction weighs against the claim.  See Maxson, 
supra.

Based on the record, a preponderance of the evidence is against a 
finding that the Veteran's current erectile dysfunction is 
related to his service, the benefit-of-the-doubt doctrine is not 
applicable, and the claim is denied.



ORDER

Service connection for a claimed bilateral ankle disorder is 
denied.  

Service connection for a claimed bilateral foot disorder is 
denied.  

Service connection for hypertension is denied.  

Service connection for erectile dysfunction is denied.  



REMAND

The Veteran's initial claim for service connection for a 
bilateral knee disorder was denied in an August 2006 rating 
decision.  The Veteran did not appeal this decision; therefore, 
it became final.  38 U.S.C.A. § 7105.  Parenthetically, the 
statements received within a year of that decision cannot be 
liberally construed to be a Notice of Disagreement.

In requesting to reopen, a Veteran must be notified of the basis 
of the prior denial, the reopening criteria, and the criteria for 
establishing the underlying claim for service connection.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, the record shows that the RO has not provided the Veteran 
with notice as required by Kent.  Rather, the RO reopened the 
claim based on the Veteran's assertions that his bilateral knee 
injuries were the result of parachute jumps in service and denied 
the matter on the merits.  

Notably, lay statements of this nature are not considered an 
appropriate basis to reopen a claim.  See Moray v. Brown, 5 Vet. 
App. 211, 213 (1993); see also Untalan v. Nicholson, 20 Vet. App. 
467 (2006) (the presentation of new arguments based on evidence 
already of record as of the previous decision does not constitute 
new evidence).

Hence, the matter must be remanded for corrective notice to fully 
assist the Veteran in connection with his claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:
 
1.  The RO should provide the Veteran with 
appropriate notice as to the matter of new 
and material evidence necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial of his claim for a 
bilateral knee disorder.  The Veteran 
should be given a reasonable amount of time 
to respond.

2.  The RO should take appropriate steps to 
contact the Veteran in order to have him 
provide information referable to treatment 
received for the claimed knee disorder 
since service.  Based on his response, the 
RO should attempt to obtain copies of all 
outstanding clinical records from any 
identified treatment source.  The Veteran 
also should be notified that he may submit 
medical evidence to support his claim.  

3.  After completion of the foregoing, the 
RO should readjudicate the issue remaining 
on appeal in light of all evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative with a 
fully responsive Supplemental Statement of 
the Case and afford them with the 
appropriate opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


